NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRANDON LEE STANLEY,                             No. 15-35926

                Plaintiff-Appellant,             D.C. No. 2:15-cv-00256-MJP

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Brandon Lee Stanley appeals pro se from the district court’s judgment

dismissing for failure to exhaust administrative remedies his civil rights action

arising from defendants’ treatment of his broken hand. We have jurisdiction under

28 U.S.C. § 1291. We vacate and remand.

      On appeal, Stanley argues that he complied with the administrative

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaustion requirement as to his claim arising under the Federal Tort Claims Act.

In response, defendants have expressly waived the affirmative defense of

exhaustion that they asserted in the district court, and request that we vacate and

remand for further proceedings. Accordingly, we vacate the district court’s

judgment and remand the case for further proceedings.

      Each party shall bear its own costs on appeal.

      VACATED and REMANDED.




                                          2                                    15-35926